 



JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
November 7, 2007
YA Global Investments, L.P.
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
-and-
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:    Agreement dated as of January 24, 2007 Among JAG Media Holdings, Inc.
(“JAG Media”), YA Global Investments, L.P. (formerly, Cornell Capital Partners,
L.P.) (“YA Global”), Cryptometrics, Inc., Robert Barra and Michael Vitale, as
amended (“Cornell Agreement”) / Convertible Debentures Nos. CCP-1 and CCP-2 in
the original principal amounts of $1,900,000 and $1,250,000 respectively, each
dated May 24, 2006 and Convertible Debenture No. CCP-3 in the original principal
amount of $1,000,000, dated May 30, 2006 with JAG Media, as Obligor and YA
Global, as Holder thereunder (collectively, the “Original Debentures”)

Gentlemen:
This will confirm our understanding that the Cornell Agreement is amended as
follows:

  1.   The automatic termination date of November 7, 2007, set forth in the last
sentence of paragraph 1 of the Cornell Agreement, is hereby changed to
December 15, 2007.     2.   Upon the Effective Date, the “Conversion Shares
Reservation” as set forth in paragraph 7 (G) of the Cornell Agreement is hereby
reduced from 10 million shares to 8.75 million shares (which amount shall not
include any shares issued prior to the Effective Date). References to the
“Conversion Shares Reservation” in Section 8 of the Cornell Agreement shall
hereinafter refer to 8.75 million shares.     3.   In addition to the
conversions previously permitted under paragraph 11 of the Cornell Agreement,
from and after the effective date of this amendment, YA Global may convert such
additional amounts of the Debentures in accordance with their terms; provided,
however, that in no event shall such conversions result in the issuance of more
than 750,000 additional shares of Common Stock in the aggregate.

 



--------------------------------------------------------------------------------



 



YA Global Investments, L.P.
November 7, 2007
Page -2-

  4.   Subject to the terms and conditions of the Merger Agreement, JAG Media
and Cryptometrics acknowledge that it is their present intention to consummate
the Merger and, if so, agree that upon the S-4 registration statement originally
filed on March 12, 2007 being declared effective by the SEC they will take all
steps in their control required to consummate the Merger within 30 days of such
effective date and further acknowledge and agree that YA Global is relying on
this statement as a material inducement to agreeing to the extension of the
automatic termination date as set forth herein.

Except as otherwise expressly set forth in this agreement, the Cornell Agreement
and the Transaction Documents shall remain unchanged and in full force and
effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
Sincerely yours,

JAG Media Holdings, Inc.

                By:   /s/ Thomas J. Mazzarisi         Name:   Thomas J.
Mazzarisi        Title:   Chairman & CEO        Date:   November 7, 2007       



AGREED AND ACCEPTED:
YA Global Investments, L.P. (formerly,
Cornell Capital Partners, L.P.)
By: Yorkville Advisors, LLC
Its: Investment Manager

                By:   /s/ Mark Angelo         Name:   Mark Angelo         Date:
November 9, 2007       

          Cryptometrics, Inc.
      By:   /s/ Robert Bara         Name:   Robert Barra         Title:   Co-CEO
      Date:   November 10, 2007       

The undersigned parties are signing
this agreement only with respect to
the obligations in Paragraph 5 of the Cornell
Agreement

                /s/ Robert Barra                 Robert Barra      Date:
November 10, 2007       

                /s/ Michael Vitale                 Michael Vitale       Date:
November 10, 2007       



 